Per Curiam.
The principle of this case is settled by Voorhis v. Freeman, (ante 116). As regards the rolls, it is that case in *392terms; and as regards the iron plates, it is stronger still. These constituted the floor of the mill, and were, according to the case stated, an indispensable part of it. It surely would not be thought that a brick floor is not a part of the building, or that the bricks would not pass by a conveyance of it: and the nature of the material of which the floor consists, cannot make a difference as to the character of the thing. Of what importance can it be whether the plates were made for a floor in the first instance, or for something else 1 Stones quarried for the purpose of being used in a wall, would as readily pass as a part of the realty when laid as a pavement, as if they had been otherwise worked up in the building. Nor is it of consequence that these plates were held to the foundation by their gravity. The mill itself was held no otherwise; they were therefore equally a part of it, and passed as such to the defendant below.
Judgment for the plaintiff below reversed, and judgment here for the defendant.